El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
La Corporación de Renovación Urbana y Vivienda con-trató al recurrente para la creación de ciertos murales en varios edificios residenciales públicos. Al entender tiempo después de terminar su obra que la Corporación estaba modi-ficando la misma, el artista solicitó la expedición de un inter-dicto para prohibir su alteración o destrucción sin su con-sentimiento. El tribunal de instancia se negó a expedir el auto.
El caso plantea vitales cuestiones sobre la protección de la propiedad intelectual en Puerto Rico.
En Reynal v. Tribunal Superior, 102 D.P.R. 260 (1974), resolvimos que la legislación estadounidense no es la única fuente de amparo para la propiedad intelectual. Este princi-pio es aún más evidente aquí. La legislación norteamericana referente a copyright se encamina a proteger la explotación económica de una obra. La doctrina civilista del derecho moral va más lejos, habiéndose diseñado para escudar las obras ar-tísticas y literarias y a sus creadores contra daños no econó-micos. Roeder, M. A., The Doctrine of Moral Right: a Study in the Law of Artists, Authors and Creators, 53 Harv. L. Rev. 554, 557 (1940); Gilliam v. American Broadcasting Companies, Inc., 538 F.2d 14, 24 (2d Cir. 1976). La doctrina del derecho moral se remonta a tiempos romanos. Dock, Marie-Claude, Etude sur le Droit d’Auteur, Paris, 1963, pág. 34 et seq. La legislación federal sobre derechos de autor no des-plaza la doctrina del derecho moral. Se trata de conceptos dife-rentes, sin conflicto entre ellos.
*52La propiedad intelectual posee rasgos muy singulares que la distinguen de otros géneros de bienes. Representa un haz de derechos distintos, agrupables en dos categorías: los derechos pecuniarios o patrimoniales que atañen la enajenación de la obra y los derechos personales o extrapatrimoniales que defienden su integridad y el nombre y honra de su autor, facultades que dan pie a la referida doctrina del derecho moral. Castán, Derecho Civil Español, Común y Foral, tomo I, vol. II, 11a ed. 1971, págs. 365-366; Ladas, The International Protection of Literary and Artistic Property, vol. I, N.Y. 1938, págs. 575-578; Kayser, Les Droits de la personnalité, 1971 Revue trimestrelle de droit civil 445, 473 (1971).
La doctrina del derecho moral del autor se reconoce en España desde hace considerable tiempo, a pesar de que el texto de la ley más reciente sobre la propiedad intelectual, aprobada el 10 de enero de 1879, no es del todo explícito sobre el tema. Scaevola, Código Civil, tomo VII, 4a ed. 1943, pág. 569 et seq. Castán de hecho apoya que “el derecho moral de los autores halle consagración expresa en una nueva ley de Propiedad Intelectual . . . .” Castán, op. cit, 367. Respecto a la fuente legal de este derecho en Puerto Rico, valga señalar que el Art. 56 de la referida ley española de 1879 la hizo específicamente aplicable a Puerto Rico. (1) Giménez Bayo y Rodríguez-Arias Bustamante, La Propiedad Intelectual, Madrid, 1949, pág. 333 (se incluye en este libro el texto de la ley). En virtud del Art. 8 de la Ley Foraker y del Art. 58 de la Ley de Relaciones Federales dicha legislación continuó vigente en el país bajo las condiciones que allí se especifican. La antigua legislación española y los Arts. 12 y 7 de nuestro Código Civil ofrecen amplio fundamento para el reconocimiento en Puerto Rico del derecho moral de los autores, creadores y artistas. Castán, op. cit., tomo II, vol. I, 10a ed. 1971, *53págs. 416-418. Base adicional la ofrece la Convención Universal sobre Derecho de Autor de 6 de setiembre de 1952, de la cual es signatario Estados Unidos. 6 U.S.T. 2731, T.I.A.S. 3324. Según la ley española de 1879, la propiedad intelectual comprende las obras científicas, literarias y artísticas que pueden darse a la luz por cualquier medio. Montero y Martínez, T., Propiedad Intelectual, La Habana, 1951, pág. 13 et seq. y 66 et seq. Véase: Duchemin, J. L., Le Droit de Suite des Artistes, Paris, 1948, pág. 69.
En el derecho civil se le reconoce particular preeminencia al derecho moral de un artista a que se respete el producto de su actividad creadora. Espín, Derecho Civil Español, vol. II, 4a ed., 1974, pág. 299 et seq.; Puig Brutau, Fundamentos de Derecho Civil, tomo III, vol. II, 2a ed. 1973, pág. 213; Manresa, Código Civil Español, tomo III, 7a ed. 1952, pág. 846 et seq.; Giménez Bayo y Rodríguez-Arias Bustamante, La Propiedad Intelectual, Madrid, 1949, pág. 16 et seq., Planiol y Ripert, Derecho Civil Francés, tomo III, Habana, 1942, págs. 499-500; Monta, The Concept of “Copyright” versus the “Droit d’Auteur”, 32 So. Cal. L. Rev. 177, 179 (1959); Strauss, The Moral Right of the Author, 4 Am. J. Comp. L. 506, 507-514 (1955); Katz, The Doctrine of Moral Right and American Copyright Law — A Proposal, 24 So. Cal. L. Rev. 375 (1951); Marty et Raynaud, Droit Civil, 2eme ed., tomo II, vol. II; Sirey, 1961, pág. 428.
La doctrina del derecho moral comprende en su ámbito, entre otras facultades, “el derecho de defensa de la integridad de la obra, que en su aspecto positivo le autoriza para modificarla, y en el negativo para impedir que sea alterada o deformada por los demás.” Castán, op. cit., 366. Desbois, H., Le Droit d’Auteur en France, 2eme ed., Dalloz, 1966, pág. 483; Plaisant, R., Le Droit des Auteurs et des Artistes Exécutants, París, 1970, pág. 66; Fabiani, M., II Diritto d’Autore nella Giurisprudenza, 2a ed., Padova, 1972, pág. 57.
*54Fuera de España se le ha reconocido contenido análogo a la doctrina del derecho moral. En el Convenio Internacional de Berna de 1885, revisado en Berlín en 1908, en Roma en 1928 y en Bruselas en 1948, se expresa en el Art. 6 bis (1):
“(1) Independientemente de los derechos patrimoniales del autor, y lo mismo después de la cesión de dichos derechos, el autor conserva el derecho de reivindicar la paternidad de la obra, así como el derecho a oponerse a toda deformación, mutilación u otra modificación de dicha obra, que fuere perjudicial a su honor o a su reputación.”
Véase: Giménez Bayo y Rodríguez-Arias Bustamante, op. cit., 845; Encyclopédie Dalloz, Repertoire de Droit Civil, 2eme ed., 1967, “Propriété Litteraire et Artistique”, par. 397 et seq.; Desbois, loe. cit; Fabiani, loe. cit; Moreira da Silva, M., Código do Direito de Autor, Coimbra, 1966, pág. 119; Ionascu, Comsa y Muresan, Dreptul de Autor, Bucuresti, 1969, pág. 25. La Declaración Universal de los Derechos del Hombre también reconoce la doctrina del derecho moral. Art. 27(a). El derecho a evitar la deformación de una obra se ha recono-cido en la jurisprudencia y la doctrina angloamericana. Roeder, The Doctrine of Moral Right: a Study in the Law of Artists, Authors and Creators, 53 Harv. L. Rev. 554, 565-572 (1940); Yankwich, Unfair Competition as an Aid to Equity in Patent, Copyright and Trademark Cases, 32 Notre Dame Law. [sic] 438, 464 (1957); Gilliam v. American Broadcasting Co., Inc., supra, pág. 24; Prouty v. National Broadcasting Co., 26 F.Supp. 265 (D.C. Mass. 1939); Gordella v. Log Cabin Products, Inc., 89 F.2d 891 (2d Cir. 1937); Packard v. Fox Film Corp., 202 N.Y. Supp, 164 (1923); Curwood v. Affiliated Distributors, Inc., 283 Fed. 219 (S.D.N.Y. 1922); De Bekker v. Stokes, 153 N.Y. Supp. 1066 (1915); Royle v. Dillingham, 104 N.Y. Supp. 783 (1907); Drummond v. Altemus, 60 Fed. 338 (E.D. Pa. 1894).
*55El derecho moral nace con la obra misma y subsiste, conforme a varios comentaristas, aun después de su cesión. Puig Brutau, op. cit., tomo II, vol. I, 10a ed. 1971, págs. 423-425; Manresa, op. cit., 865-866; Espín, op. cit., 311; Giménez Bayo y Rodríguez-Arias Bustamante, op. cit., 255 et seq.; cf. Whicher, The Creative Arts and the Judicial Process, N.Y. 1965, pág. 12. Aun en ausencia total de legislación se ha sostenido la aplicabilidad de la doctrina. Monta,, op. cit., 178. La obra de un artista es de hecho una prolongación de su personalidad. Dalloz, op. cit., “Biens” par. 491 (1967). Un atentado contra la obra lesiona la personalidad y dignidad de su creador. (2) De ahí que algunos comentaristas hayan catalogado el derecho moral como un derecho “absoluto, no evaluable en dinero, inalienable e intransmisible, e imprescriptible.” Castán, Derecho Civil Español, Común y Foral, tomo 1, vol. 2, 11a ed. 1971, pág. 366; Ladas, The International Protection of Literary and Artistic Property, Yol. I, N.Y., 1938, págs. 578-579 y 600-601. Se ha sostenido específicamente que la condición de empleado del artista no le priva de su derecho a la propiedad intelectual. Desbois, op. cit., mise en jour 1973, pág. 14.
La doctrina del derecho moral se ha aplicado específicamente para evitar la modificación de murales. Roeder, op. cit., 554, n. 2; Dalloz, op. cit., “Propriété Litteraire et Artistique”, par. 405 (1976).
La precisión de los contornos del derecho moral de auto-res y artistas exige, no obstante, que examinemos con mayor detenimiento la naturaleza de la propiedad intelectual. Su singular y complicado carácter ha provocado en ocasiones in-terpretaciones extremas de que debemos cuidarnos. Algunos *56comentaristas concentran exclusiva o preferentemente en la faceta patrimonial de la propiedad intelectual y se esfuerzan en sujetarla al típico derecho de bienes, con el resultado de que se lesiona severamente el derecho moral. Otros comentaristas llegan al polo opuesto al realzar el elemento extrapatrimonial en detrimento de otros intereses individuales y sociales. Fa-vorecemos un tercer enfoque, el ecléctico, que reconoce la ín-dole polifacética de la propiedad intelectual e intenta armo-nizar los intereses en potencial conflicto. Espín, Derecho Civil Español, vol. II, 4a ed., 1974, pág. 282.
Conforme a este último enfoque, no puede concebirse el derecho moral como un derecho absoluto. Debe reconciliársele con otros intereses individuales y de la comunidad. Cada caso deberá examinarse a la luz de sus propios hechos. Ladas, op. cit., pág, 579; Fisher, Studies on Copyright, Yol. II, Fred B. Rothman Co., N.J. 1963, págs. 123-125; Desbois, Le Droit di Auteur en France, 2eme ed., Dalloz, 1966, pág. 483. De todos modos, el artista no puede ejercer su derecho de modo abusivo. El ejercicio del derecho moral está sujeto a la doctrina del abuso de derecho. Plaisant, Le Droit des Auteurs et des Artistes Executants, Paris, 1970, pág. 60 et seq.; Desbois, op. cit., 484-485; Novissimo Digesto Italiano, vol. V, Ed. Torinese, 1960, “Diritti d’Autore”, 695-696.
El interés público puede dictar, por ejemplo, en determi-nadas circunstancias la destrucción de un edificio. La exis-tencia en él de un mural no puede impedir dicha acción. (3) Sostener que existe un derecho irrestricto a impedirla es caer en los excesos de la teoría personal o extrapatrimonial.
Por lo contrario, argumentar, como se ha argumentado aquí, que la adquisición de una obra de arte le concede a su *57propietario el derecho a hacer de ella lo que se le antoje equivale a adoptar la antigua teoría patrimonial y a abolir el derecho de todo artista a que se respete el producto de su actividad creadora.
En el caso de autos la Corporación de Renovación Urbana y Vivienda interesa aparentemente restaurar y retocar los murales pintados por el recurrente. Consideramos que, de ser tal la circunstancia, debe asistirle derecho a la referida Corporación a conservar su propiedad en el debido grado de frescura y limpieza. En lo que no tiene razón es en proceder a hacer los retoques o cambios necesarios sin el consentimiento del pintor, con las condiciones ya apuntadas, quien tiene derecho a su vez a velar por la integridad de su criatura artística. Puede lograrse la necesaria armonía en este caso mediante el ofrecimiento al autor de la oportunidad de ejecutar la obra. Si las condiciones económicas o de otra índole que éste quisiese imponer fuesen inaceptables a la Corporación, el tribunal puede fijar las que estime razonables a la luz de la prueba que se ofrezca, e incluso limitarlas a las que la Corporación les haya estado ofreciendo en contrato bona fide a otras personas competentes. La doctrina del derecho moral se ha diseñado para proteger intereses extrapatrimoniales y no puramente económicos. El artista no puede hacer demandas irrazonables.
Los derechos extrapatrimoniales del género discutido pue-den limitarse por legislación o tratado. Véase el Art. 6 de la ley española de 1879, Giménez Bayo y Rodríguez-Arias Busta-mante, op. cit, 287 el seq., y el Art. 4 de la Convención Universal sobre Derecho de Autor, 6 U.S.T. 2731, 2736 y 2737. El problema de la duración del derecho moral no se plantea aquí, lo que hace innecesaria su discusión en detalle.
Por las consideraciones expuestas, se revoca la sentencia de que se recurre y se devuelve el caso al tribunal de instancia para procedimientos ulteriores consistentes con esta opinión. Se reinstala mientras tanto la orden de entredicho provisional *58dictada por el Tribunal Superior contra la Corporación de Renovación Urbana y Vivienda el 29 de abril de 1976.
El Juez Asociado Señor Martín disiente en opinión sepa-rada. El Juez Asociado Señor Negrón García emitió opinión concurrente en parte y disidente en parte.
—O—

(1) La ley entró en vigor en la Isla en virtud del Real Decreto de 10 de enero de 1879. Su vigencia no depende del Código Civil que entró en vigor diez años más tarde en virtud del Real Decreto de 31 de julio de 1889.


(2) Adviértase la tangencia con la disposición del Art. II, Sec. 1, de la Constitución de Puerto Rico, en que se proclama que la dignidad del ser humano es inviolable. La vigencia de esta declaración no depende de la aprobación de ley alguna. Alberto Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964); González v. Ramírez Cuerda, 88 D.P.R. 126, 133 (1963).


(3)De ser removible, el artista podría requerir que se le permitiese hacerlo bajo las condiciones que el tribunal estime razonables. Recuérdense, además, los poderes del Instituto de Cultura Puertorriqueña para la con-servación de los valores culturales del pueblo de Puerto Rico. Ley Núm. 89 de 21 de junio de 1955, 18 L.P.R.A. see. 1195 et seq.